Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Responsive
The amendment filed on 3/29/21 appears to amend all claims away from the elected invention and species and presents only claims drawn to a non-elected invention or species and therefore is non-responsive (MPEP § 821.03).  Resultantly, the claim amendment has not been entered.  See the restriction dated 10/19/2017 and the election by the applicant of Group I (claims 1-9) and species B - Fig. 2, 3, 4A, 4B in the reply dated 11/4/19.
The remaining claims are not readable on the elected invention and species because the elected invention and species disclosed in the application does not have “a lower portion of a conveyor belt” that “includes a drain adjacent to a bottom thereof”.  The conveyor belt (207) does not have a drain.  The only mention of a drain in the disclosure is in relation to figure 7 (see para. 74).  Further, the claims do not appear to be directed to the elected invention and species because there is no disclosure of a straining distance that has a size that enables flow of the portion of the refrigerant from the chamber into the elongated housing.  Rather, in the elected species, the size of the intake enables flow of the portion of the refrigerant from the chamber into the elongated housing.  It is not clear what non-elected species the applicant is pursuing, but no claims to non-elected subject matter will be entered.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
July 8, 2021